DETAILED ACTION
This is the first office action regarding application number 16/395,530, filed April 26, 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig 6 Items 1310, 1320.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Paragraph [74] Item L7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Fig 5, item S120, the YES and NO directions are reversed, according to the specification "When the route information based on the lane already exists and the current location of the host vehicle is located on the lane based route in the operation S120, in operation S130, the driving lane management apparatus 100 of the vehicle may determine that there is no need to generate the lane-based route information and may continuously output the lane-based route information previously generated" here it should be the NO direction leading to S130 but it is shown as YES.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6-7, 11, 14-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "desired" in claim 2-3, 6-7, 11, 14-16, and 18 is a relative term which renders the claim indefinite.  The term "desired" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art does the applicant, for example mean “required”, “requested ”, “necessary”, “needed” or more .  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, claim 1 is an apparatus claim comprising a storage configured to store information and a processor configured with instructions to generate route information. (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including “generate first route information based on a current lane in which a host vehicle travels when generation of lane-based route information based on a current location of the host vehicle is requested, and generate second route information based on a target lane to which the host vehicle moves when a lane change of the host vehicle is requested” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
“generate first route information based on a current lane in which a host vehicle travels when generation of lane-based route information based on a current location of the host vehicle is requested, and generate second route information based on a target lane to which the host vehicle moves when a lane change of the host vehicle is requested”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the claimed processor and storage). That is, other than reciting “a processor configured to” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor configured to … a storage configured to store” language, “generate first route information based on a current lane in which a host vehicle travels when generation of lane-based route information based on a current location of the host vehicle is requested, and generate second route information based on a target lane to which the host vehicle moves when a lane change of the host vehicle is requested” in the context of this claim encompasses the user manually generating a planned route for a vehicle involving a lane change. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a processor and a storage. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a processor configured to … a storage configured to store” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 1 is not patent eligible. 
Regarding dependent claims 2-10
Under Step 1:
Claims 2-10 include the apparatus comprising a processor configured to generate route information (thus the claims are to an apparatus, Step 1: yes).
Under Step 2A – Prong 1:
Claims 2-10 depend on claim 1 and recite the limitations of “determine whether the generation of the lane-based route information based on the current location of the host vehicle is desired”(Claim 2) , “determine whether the lane-based route information exists … determine whether the generation of the lane based route information is desired” (Claim 3), “generate the first route information” (Claim 4), “generate the first route information while storing route link information” (Claim 5), “determine that the lane change is desired” (Claim 6), “search for a lane included in the navigation route among lanes closest” (Claim 7), “search for a route connection from a point where the host vehicle deviates from the navigation route” and “generate lane change time point information”(Claim 8), “the first lane change time point information … include a number of lanes and a distance” (Claim 9),  and “output the first route information” (Claim 10), These claims recite an abstract idea which is directed to mental process. 
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Under Step 2B:
Step 2B, the claims 2-10 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 2-10 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-10 are not patent eligible.
Regarding claim 11, claim 11 is an apparatus claim comprising a vehicle driving lane management apparatus and a map database. (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including “generate first route information based on a current lane in which a host vehicle travels when generation of lane-based route information based on a current location of the host vehicle is requested, and generate second route information based on a target lane to which the host vehicle moves when a lane change of the host vehicle is desired and a map database configured to provide a lane-based precise map to the vehicle driving lane management apparatus” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “generate first route information based on a current lane in which a host vehicle travels when generation of lane-based route information based on a current location of the host vehicle is requested, and generate second route information based on a target lane to which the host vehicle moves when a lane change of the host vehicle is desired and a map database configured to provide a lane-based precise map to the vehicle driving lane management apparatus”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the claimed driving lane management apparatus and map database). That is, other than reciting “a vehicle driving lane management apparatus configured to” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a vehicle driving lane management apparatus configured to” language, “generate first route information based on a current lane in which a host vehicle travels when generation of lane-based route information based on a current location of the host vehicle is requested, and generate second route information based on a target lane to which the host vehicle moves when a lane change of the host vehicle is desired and a map database configured to provide a lane-based precise map to the vehicle driving lane management apparatus” in the context of this claim encompasses the user manually generating a planned route for a vehicle involving a lane change using a map. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – driving lane management apparatus consisting of a communication device, a storage and a processor. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a driving lane management apparatus” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 1 is not patent eligible. 
Regarding dependent claims 12-13
Under Step 1:
Claims 12-13 include the apparatus comprising a driving lane management apparatus (thus the claims are to an apparatus, Step 1: yes).
Under Step 2A – Prong 1:
Claims 12-13 depend on claim 11 and recite the limitations of “provide a road based navigation route to the vehicle driving lane management apparatus” and “display route information” (Claim 12), and “control autonomous driving based on the second route information” (Claim 13), These claims recite an abstract idea which is directed to mental process. 
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims only recites additional elements –a navigation device, a display, and an autonomous device. The computing devices in the claimed steps are recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Under Step 2B:
Step 2B, the claims 12-13 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 2-10 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the 
Regarding claim 14, claim 14 is a method claim comprising the steps of generating, determining, and generating (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 14 including “generating, by a processor, first route information based on a current lane in which a host vehicle travels when generation of lane-based route information based on a current location of the host vehicle is desired; determining, by the processor, whether a lane change of the host vehicle to a target lane is desired based on a current lane maintenance based route; and generating, by the processor, second route information based on the target lane when the lane change is desired” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “generating, by a processor, first route information based on a current lane in which a host vehicle travels when generation of lane-based route information based on a current location of the host vehicle is desired; determining, by the processor, whether a lane change of the host vehicle to a target lane is desired based on a current lane maintenance based route; and generating, by the processor, second route information based on the target lane when the lane change is desired”, as drafted, are processes that, under its broadest reasonable generating, by the processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “generating … first route information based on a current lane in which a host vehicle travels when generation of lane-based route information based on a current location of the host vehicle is desired; determining … whether a lane change of the host vehicle to a target lane is desired based on a current lane maintenance based route; and generating … second route information based on the target lane when the lane change is desired” in the context of this claim encompasses the user manually generating a planned route for a vehicle involving a lane change. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a processor. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
by a processor” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 14 is not patent eligible.
Regarding dependent claims 15-20
Under Step 1:
Claims 15-20 are to a method comprising the steps of “determining whether the generation of lane-based route information is desired” (Claim 15), “determining whether the lane-based route information generated based on the current location exists” (Claim 16), “generating the first route information based on the navigation route and a precise map” and “generating the first route information while storing route link information” (Claim 17), “determining that the lane change is desired when the host vehicle travels in a specified section” (Claim 18), “searching for a lane” and “searching for a route connection point” (Claim 19), and “outputting the first route information” (Claim 20) (thus the claims are to an method, Step 1: yes).
Under Step 2A – Prong 1:
Claims 15-20 depend on claim 14 and recite the limitations of ““determining whether the generation of lane-based route information is desired” (Claim 15), “determining whether the lane-based route information generated based on the current location exists” (Claim 16), “generating the first route information based on the navigation route and a precise map” and “generating the first route information while storing route link information” (Claim 17), “determining that the lane change is desired when the host vehicle travels in a specified section” (Claim 18), “searching for a lane” and “searching for a route connection point” (Claim 19), and “outputting the first route information” (Claim 20), These claims recite an abstract idea which is directed to mental process. 
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Under Step 2B:
Step 2B, the claims 15-20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 15-20 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 15-20 are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hazelton (U.S. Patent Application 20160231746).
Regarding claim 11, Hazelton teaches a vehicle system comprising
a vehicle driving lane management apparatus configured to (Here the apparatus is interpreted according to the specification of the instant application paragraph [0048] “The driving lane management apparatus 100 may include a communication device 110, a storage 120, and a processor 130.”)(Para [0163], “The assembly 20A may include a controller 120A that may include a processor such as a microprocessor or other control circuitry such as analog and/or digital control circuitry including an application specific integrated circuit (ASIC) for processing data as should be evident to those in the art. The controller 120A may include memory, including non-volatile memory, such as electrically erasable programmable read-only memory (EEPROM) for storing one or more routines, thresholds and captured data.”, here the system includes a processor and a storage)(Para [0205], “The autonomous vehicle 10B includes a computer system connected to a wireless receiver that is configured to receive the electronic messages from the transmitters associated with the infrastructure and/or other vehicles.”, here the system includes a communication device)
generate first route information based on a current lane in which a host vehicle travels (Para [0102], “Another aspect of the disclosure involves a method comprising controlling by one or more computing devices an autonomous vehicle in accordance with a first control strategy; receiving by one or more computing devices map data corresponding to a route of said vehicle; developing by one or more computing devices a lane selection strategy; receiving by one or more computing devices sensor data from said vehicle corresponding to objects in the vicinity of said vehicle; and changing said lane selection strategy based on changes to at least one of said sensor data and said map data.”)(Para [0269], “In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E while avoiding the other-vehicles 220E, 230E, and 240E and their respective blind spots 222E, 232E and 242E.”, here the route information has been calculated by the computer with the host vehicle currently traveling in the left lane)
when generation of lane-based route information based on a current location of the host vehicle is desired (Para [0269], “In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E while avoiding the other-vehicles 220E, 230E, and 240E and their respective blind spots 222E, 232E and 242E.”, here the system has interpreted lane-based route information as being desired in order to exit the highway)
and generate second route information based on a target lane to which the host vehicle moves (Para [0211], “DETERMINE A STEERING ANGLE BASED ON THE LATERAL VEHICLE LOCATION, THE LANE CLOSURES, THE VEHICLE SPEED, AND THE DISTANCE BETWEEN THE VEHICLE AND THE ZONE LOCATION, includes determining a steering angle to change lanes from a lane that is closed in the construction zone to a lane that is open within the construction zone when it is determined by the lateral location of the autonomous vehicle that the autonomous vehicle 10B is traveling in a lane that is indicated as closed in the message received from the construction zone warning device 16B.”, here generating the second route to move to the target lane that is the open lane based on the construction zone)
when a lane change of the host vehicle to the target lane is desired (Para [0211], “DETERMINE A STEERING ANGLE BASED ON THE LATERAL VEHICLE LOCATION, THE LANE CLOSURES, THE VEHICLE SPEED, AND THE DISTANCE BETWEEN THE VEHICLE AND THE ZONE LOCATION, includes determining a steering angle to change lanes from a lane that is closed in the construction zone to a lane that is open within the construction zone when it is determined by the lateral location of the autonomous vehicle that the autonomous vehicle 10B is traveling in a lane that is indicated as closed in the message received from the construction zone warning device 16B.”, here system is interpreting the lane change as desired in the form of a needed lane change due to the construction lane closure)
and a map database configured to provide a lane-based precise map to the vehicle driving lane management apparatus (Para [0282], “Computer 170E receives data from geographic positioning system 150E and navigational database 160E to determine a routing strategy for driving the vehicle 100E from its current location to a selected destination 610E. Computer 170E determines a lane-selection strategy based on the number of lanes 602E, 604E, 606E on highway 600E, the distance to destination 610E, and the speed of vehicle 100E.”, here the map database is being interpreted as a navigational database)
Regarding claim 12, Hazelton teaches the vehicle system as discussed above in claim 11, Hazelton further teaches
a navigation device configured to provide a road-based navigation route to the vehicle driving lane management apparatus (Para [0270], “In the example shown, vehicle 100E is travelling along route 320E calculated by computer 170E or, alternatively, calculated by a computer (not shown) external to vehicle 100E associated with the navigational database 160E.”, here the navigation device is being interpreted as a computer which has calculated a route associated with the navigation database and providing it to the vehicle)
	and a display configured to display the second route information which is generated from the vehicle driving lane management apparatus (Para [0099], “The present disclosure provides a LED V2V Communication System for an on road vehicle. The LED V2V Communication System includes LED arrays for transmitting encoded data; optical receivers for receiving encoded data; a central-processing-unit (CPU) for processing and managing data flow between the LED arrays and optical receivers; and a control bus routing communication between the CPU and the vehicle's systems such as a satellite-based positioning system, driver infotainment system, and safety systems. The safety systems may include audio or visual driver alerts, active braking, seat belt pre-tensioners, air bags, and the likes.”, here the system is equipped with a “The embodiments described herein are described in terms of an autonomous vehicle 10B. However, elements of the embodiments may also be applied to warning systems that alert the driver to manually take these identified countermeasures.", here the system is capable of using the equipped infotainment device to alert the driver to take identified countermeasures in the form of route information)
Regarding claim 13, Hazelton teaches the vehicle system as discussed above in claim 11, Hazelton further teaches
an autonomous device configured to control autonomous driving based on the second route information, which is generated from the vehicle driving lane management apparatus (Para [0102], “Another aspect of the disclosure involves a method comprising controlling by one or more computing devices an autonomous vehicle in accordance with a first control strategy; receiving by one or more computing devices map data corresponding to a route of said vehicle; developing by one or more computing devices a lane selection strategy; receiving by one or more computing devices sensor data from said vehicle corresponding to objects in the vicinity of said vehicle; and changing said lane selection strategy based on changes to at least one of said sensor data and said map data.”, here the systems of the autonomous vehicle are being controlled in accordance with a lane selection strategy and that lane selection strategy is being modified to control the autonomous vehicle according to a second lane control strategy).
Regarding claim 14, Hazelton teaches a method of managing a driving lane of a vehicle, the method comprising
“Another aspect of the disclosure involves a method comprising controlling by one or more computing devices an autonomous vehicle in accordance with a first control strategy; receiving by one or more computing devices map data corresponding to a route of said vehicle; developing by one or more computing devices a lane selection strategy; receiving by one or more computing devices sensor data from said vehicle corresponding to objects in the vicinity of said vehicle; and changing said lane selection strategy based on changes to at least one of said sensor data and said map data.”)(Para [0269], “In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E while avoiding the other-vehicles 220E, 230E, and 240E and their respective blind spots 222E, 232E and 242E.”, here the route information has been calculated by the computer with the host vehicle currently traveling in the left lane)
when generation of lane-based route information based on a current location of the host vehicle is desired (Para [0269], “In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E while avoiding the other-vehicles 220E, 230E, and 240E and their respective blind spots 222E, 232E and 242E.”, here the system has interpreted lane-based route information as being desired in order to exit the highway)
“In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E while avoiding the other-vehicles 220E, 230E, and 240E and their respective blind spots 222E, 232E and 242E.”, here the generation of the lane based route information is interpreted as desired due to the need of the system to exit the highway according to the current lane based route).
and generating, by a processor, second route information based on the target lane (Para [0211], “DETERMINE A STEERING ANGLE BASED ON THE LATERAL VEHICLE LOCATION, THE LANE CLOSURES, THE VEHICLE SPEED, AND THE DISTANCE BETWEEN THE VEHICLE AND THE ZONE LOCATION, includes determining a steering angle to change lanes from a lane that is closed in the construction zone to a lane that is open within the construction zone when it is determined by the lateral location of the autonomous vehicle that the autonomous vehicle 10B is traveling in a lane that is indicated as closed in the message received from the construction zone warning device 16B.”, here generating the second route to move to the target lane that is the open lane based on the construction zone)
when the lane change is desired (Para [0211], “DETERMINE A STEERING ANGLE BASED ON THE LATERAL VEHICLE LOCATION, THE LANE CLOSURES, THE VEHICLE SPEED, AND THE DISTANCE BETWEEN THE VEHICLE AND THE ZONE LOCATION, includes determining a steering angle to change lanes from a lane that is closed in the construction zone to a lane that is open within the construction zone when it is determined by the lateral location of the autonomous vehicle that the autonomous vehicle 10B is traveling in a lane that is indicated as closed in the message received from the construction zone warning device 16B.”, here system is interpreting the lane change as desired in the form of a needed lane change due to the construction lane closure).
Regarding claim 15, Hazelton teaches a method of managing a driving lane of a vehicle discussed above in claim 14, Hazelton further teaches
determining whether the generation of lane-based route information is desired based on the current location of the host vehicle (Para [0269], “In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E while avoiding the other-vehicles 220E, 230E, and 240E and their respective blind spots 222E, 232E and 242E.”, here the generation of the lane based route information is interpreted as desired due to the need of the system to exit the highway)
Regarding claim 16, Hazelton teaches a method of managing a driving lane of a vehicle discussed above in claim 15, Hazelton further teaches
wherein the determination of whether the generation of the lane-based route information is desired includes: determining whether the lane-based route information generated based on the current location of the host vehicle exists (Para [0102], “Therefore, referring back to FIG. 2E, computer 170E uses data from external sensor system 110E to detect instance of road features 330E such as lane lines 332E, navigational markers 334E, and pavement edges 336E to control the fine positioning of vehicle 100E. Computer 170E calculates the GPS coordinates of detected instances of road features 330E, identifies corresponding map elements 340E, and compares the location of road features 330E and map elements 340E.”, here the system is comparing the information about its surroundings to the map data to determine if the route described on the map actually exists in its surroundings)
and determining whether the generation of the lane-based route information is desired based on whether the current location of the host vehicle is located in a lane-based route when the lane based route information exists (Para [0269], “In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E while avoiding the other-vehicles 220E, 230E, and 240E and their respective blind spots 222E, 232E and 242E.”, here the generation of the lane based route information is interpreted as desired due to the need of the system to exit the highway).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazelton (U.S. Patent Application 20160231746) in view of Tanimoto (U.S. Patent No. 6,263,277).
Regarding claim 1, Hazelton teaches an apparatus for managing a driving lane of a vehicle, the apparatus comprising: 
a processor configured to (Para [0163], “The assembly 20A may include a controller 120A that may include a processor such as a microprocessor or other control circuitry such as analog and/or digital control circuitry including an application specific integrated circuit (ASIC) for processing data as should be evident to those in the art”)
generate first route information based on a current lane in which a host vehicle travels (Para [0102], “Another aspect of the disclosure involves a method comprising controlling by one or more computing devices an autonomous vehicle in accordance with a first control strategy; receiving by one or more computing devices map data corresponding to a route of said vehicle; developing by one or more computing devices a lane selection strategy; receiving by one or more computing devices sensor data from said vehicle corresponding to objects in the vicinity of said vehicle; and changing said lane selection strategy based on changes to at least one of said sensor data and said map data.”)(Para [0269], “In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E while avoiding the other-vehicles 220E, 230E, and 240E and their respective blind spots 222E, 232E and 242E.”, here the route information has been calculated by the computer with the host vehicle currently traveling in the left lane)
when generation of lane-based route information based on a current location of the host vehicle is requested (Para [0269], “In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E while avoiding the other-vehicles 220E, 230E, and 240E and their respective blind spots 222E, 232E and 242E.”, here the system has requested lane-based route information in order to exit the highway)
and generate second route information based on a target lane to which the host vehicle moves (Para [0211], “DETERMINE A STEERING ANGLE BASED ON THE LATERAL VEHICLE LOCATION, THE LANE CLOSURES, THE VEHICLE SPEED, AND THE DISTANCE BETWEEN THE VEHICLE AND THE ZONE LOCATION, includes determining a steering angle to change lanes from a lane that is closed in the construction zone to a lane that is open within the construction zone when it is determined by the lateral location of the autonomous vehicle that the autonomous vehicle 10B is traveling in a lane that is indicated as closed in the message received from the construction zone warning device 16B.”, here the target lane is the open lane based on the construction zone)
“DETERMINE A STEERING ANGLE BASED ON THE LATERAL VEHICLE LOCATION, THE LANE CLOSURES, THE VEHICLE SPEED, AND THE DISTANCE BETWEEN THE VEHICLE AND THE ZONE LOCATION, includes determining a steering angle to change lanes from a lane that is closed in the construction zone to a lane that is open within the construction zone when it is determined by the lateral location of the autonomous vehicle that the autonomous vehicle 10B is traveling in a lane that is indicated as closed in the message received from the construction zone warning device 16B.”, here the request for a lane change is in the form of the lane closure due to construction)
however Hazelton does not expressly teach a storage configured to store the lane-based route information, the first route information and second route information.
Tanimoto teaches a route searching method and navigation apparatus 
and a storage configured to store the lane-based route information, the first route information and second route information generated from the processor (Col 4, lines 19-26, “Reference numeral 15g denotes a guided route searching portion that conducts a search for a guided route from a starting point to a destination based on the map information. The guided route searching portion 15g could make the search in accordance with the A* algorithm. This algorithm obtains an optimal route minimizing the total time required for traveling all of the links from the starting point to the destination.”, here the system is describing its route searching component which outputs first and second route information) (Col 8, lines 33-42, “In the case of a YES answer at Step 305, the first route searching process of FIG. 7 is performed from the destination using only links of FC=i (Step 306) and it is checked whether searching up to the upper layer node of which FC=j (&lt;i) has been made (Step 307). If not, the process down from the Step 306 is repeated. If the searching up to the upper layer node of which FC=j (&lt;i) has been made, the route from the start point to the upper layer link S(FC) and the route from the destination to the upper layer link G(FC) are stored (Step 308).”, here the route searching process has output a first route information from the start point to the upper layer link and a second route information from the destination to the upper layer link and both the first and second route information are being stored)( (Col 4, lines 43-45, “Returning to FIG. 1, reference numeral 15h denotes a guided route memory for storing the guided route from the starting point to the destination.”, here the system includes a route memory for storing the guided routes generated by the guided route searching portion processor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the route searching storage method to store the first and second route as taught in Tanimoto in the autonomous vehicle lane selection strategy taught in Hazelton in order to reduce the amount of time it takes to search for a route (Tanimoto, Col 1, lines 49-60, “Another object of the present invention is to make it possible to search for a close to optimal route to a destination in a short time”)
Regarding claim 2, the combination of Hazelton and Tanimoto teach the apparatus as discussed above in claim 1, Hazelton further teaches 
wherein the processor is configured to determine whether the generation of the lane-based route information based on the current location of the host vehicle is desired (Para [0269], “In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E while avoiding the other-vehicles 220E, 230E, and 240E and their respective blind spots 222E, 232E and 242E.”, here the generation of the lane based route information is interpreted as desired due to the need of the system to exit the highway).
Regarding claim 3, the combination of Hazelton and Tanimoto teach the apparatus as discussed above in claim 2, Hazelton further teaches
wherein the processor is configured to: determine whether the lane-based route information exists that is generated based on the current location of the host vehicle (Para [0102], “Therefore, referring back to FIG. 2E, computer 170E uses data from external sensor system 110E to detect instance of road features 330E such as lane lines 332E, navigational markers 334E, and pavement edges 336E to control the fine positioning of vehicle 100E. Computer 170E calculates the GPS coordinates of detected instances of road features 330E, identifies corresponding map elements 340E, and compares the location of road features 330E and map elements 340E.”, here the system is comparing the information about its surroundings to the map data to determine if the route described on the map actually exists in its surroundings)
and determine whether the generation of the lane-based route information is desired based on whether the current location of the host vehicle is located in a lane-based route when the lane-based route information exists (Para [0269], “In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E while avoiding the other-vehicles 220E, 230E, and 240E and their respective blind spots 222E, 232E and 242E.”, here the generation of the lane based route information is interpreted as desired due to the need of the system to exit the highway).
Regarding claim 4, the combination of Hazelton and Tanimoto teach the apparatus as discussed above in claim 1, Hazelton further teaches
wherein the processor is configured to generate the first route information based on a navigation route and a map (Para [0102], “Another aspect of the disclosure involves a method comprising controlling by one or more computing devices an autonomous vehicle in accordance with a first control strategy; receiving by one or more computing devices map data corresponding to a route of said vehicle; developing by one or more computing devices a lane selection strategy; receiving by one or more computing devices sensor data from said vehicle corresponding to objects in the vicinity of said vehicle; and changing said lane selection strategy based on changes to at least one of said sensor data and said map data.”)
Regarding claim 5, the combination of Hazelton and Tanimoto teach the apparatus as discussed above in claim 4, Tanimoto further teaches
wherein the processor is configured to generate the first route information while storing route link information in increasing order of links based on the currently located lane of the host vehicle (Col 1, lines 60-66, ”According to the present invention, the above mentioned objects can be attained by a method of route searching comprising the steps of: (1) producing map information by storing link information, including the nodes on both ends of a link, the link length, the speed limit in the link, and the functional class of the link”, here the system is storing route link information)(Col 2, lines 7-13, “According to the present invention, the above mentioned objects can be attained by a method of route searching further comprising the steps of: (1) performing a route search from the starting point towards the destination by using links of the same functional class as the functional class of the link to which the start point belongs until a higher class link is reached”, here the route generation is being performed in increasing order of links)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the route searching storage method with increasing order of links taught in Tanimoto in the autonomous vehicle lane selection strategy taught in Hazelton in order to reduce the amount of time it takes to search for a route (Tanimoto, Col 1, lines 49-60, “Another object of the present invention is to make it possible to search for a close to optimal route to a destination in a short time”)
Regarding claim 6, the combination of Hazelton and Tanimoto teach the apparatus as discussed above in claim 4, Hazelton further teaches
wherein the processor is configured to determine that the lane change is desired when the host vehicle travels in a specified section along the current lane based on the first route information (Para [0211], “DETERMINE A STEERING ANGLE BASED ON THE LATERAL VEHICLE LOCATION, THE LANE CLOSURES, THE VEHICLE SPEED, AND THE DISTANCE BETWEEN THE VEHICLE AND THE ZONE LOCATION, includes determining a steering angle to change lanes from a lane that is closed in the construction zone to a lane that is open within the construction zone when it is determined by the lateral location of the autonomous vehicle that the autonomous vehicle 10B is traveling in a lane that is indicated as closed in the message received from the construction zone warning device 16B.”, here the system is determining that a lane change is desired based on the vehicle traveling in the specified section which is a construction zone)
and deviates from the navigation route (Para [0211], “DETERMINE A STEERING ANGLE BASED ON THE LATERAL VEHICLE LOCATION, THE LANE CLOSURES, THE VEHICLE SPEED, AND THE DISTANCE BETWEEN THE VEHICLE AND THE ZONE LOCATION, includes determining a steering angle to change lanes from a lane that is closed in the construction zone to a lane that is open within the construction zone when it is determined by the lateral location of the autonomous vehicle that the autonomous vehicle 10B is traveling in a lane that is indicated as closed in the message received from the construction zone warning device 16B.”, here the system is deviating from the initial route due to a lane closure in the construction zone)
Regarding claim 7, the combination of Hazelton and Tanimoto teach the apparatus as discussed above in claim 4, Hazelton further teaches
wherein the processor is configured to search for a lane included in the navigation route among lanes closest to the current lane (Para [0269], “Computer 170E uses speed information from internal sensor system 120E to calculate a safe following distance 260E from other-vehicle 220E. In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E while avoiding the other-vehicles 220E, 230E, and 240E and their respective blind spots 222E, 232E and 242E.”, here the routing strategy calculated by the computer is interpreted to include searching for lanes closest to the current lane in order to move from a left lane to a middle lane and further to a right lane in order to exit the highway)
The lane selection strategy defines first zone 630E where vehicle 100E should begin to attempt a first lane change maneuver into center lane 604E, and a second zone 632E where vehicle should begin to attempt a second lane change maneuver into right lane 606E. When vehicle 100E reaches first or second zone 630E, 632E, computer 170E directs vehicle 100E to make a lane change maneuver as soon as a safe path is available, which could include decreasing or increasing the speed of vehicle 100E to put it in a position where a safe path is available.”, here the system is defining a zone in which a lane change is desired this zone can be calculated by distance or by using the speed of the vehicle and distance from the zone a time point could be given to begin initiating a lane change maneuver).
Regarding claim 8, the combination of Hazelton and Tanimoto teach the apparatus as discussed above in claim 7, Hazelton further teaches
where the host vehicle deviates from the navigation route to the current location of the host vehicle (Para [0282], “If vehicle passes through a zone 630E, 632E without being able to successfully make a lane change maneuver, vehicle 100E will continue to attempt a lane change maneuver until it is no longer possible to reach destination 610E at which point the computer 170E will calculate a revised routing strategy for vehicle 100E.”, here Hazelton is teaching re-calculating a routing strategy based on point where the vehicle has deviated from the initial route)
configured to generate second lane change time point information (Para [0282], “The lane selection strategy defines first zone 630E where vehicle 100E should begin to attempt a first lane change maneuver into center lane 604E, and a second zone 632E where vehicle should begin to attempt a second lane change maneuver into right lane 606E. When vehicle 100E reaches first or second zone 630E, 632E, computer 170E directs vehicle 100E to make a lane change maneuver as soon as a safe path is available, which could include decreasing or increasing the speed of vehicle 100E to put it in a position where a safe path is available.”, here the system is defining a zone in which a lane change is desired this zone can be calculated by distance or by using the speed of the vehicle and distance from the zone a time point could be given to begin initiating a lane change maneuver).
based on a point where the route connection is disconnected (Para [0282], “If vehicle passes through a zone 630E, 632E without being able to successfully make a lane change maneuver, vehicle 100E will continue to attempt a lane change maneuver until it is no longer possible to reach destination 610E at which point the computer 170E will calculate a revised routing strategy for vehicle 100E.”, here the system is configured to search for a new connection point by calculating a revised routing strategy based on the point where the route was disconnected.
however Hazelton does not teach searching for a route connection point inversely on a current route.
Tanimoto teaches
wherein the processor is configured to search for a route connection point (Col 2, lines 13-17, “performing a similar route search from the destination towards the starting point by using links of the same functional class as the functional class of the link to which the destination belongs until a higher class link is reached”, here the route connection point is interpreted as being a link)
“performing a similar route search from the destination towards the starting point by using links of the same functional class as the functional class of the link to which the destination belongs until a higher class link is reached”, here the route connection point is being search for in an inverse manner which is interpreted as being from a future point to the current location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the inverse route searching method taught in Tanimoto in the autonomous vehicle lane selection strategy taught in Hazelton in order to reduce the amount of time it takes to search for a route (Tanimoto, Col 1, lines 49-60, “Another object of the present invention is to make it possible to search for a close to optimal route to a destination in a short time”)
Regarding claim 9, the combination of Hazelton and Tanimoto teach the apparatus as discussed above in claim 8, Hazelton further teaches
wherein the first lane change time point information and the second lane change time point information include a number of lanes to move (Para [0282], “The lane selection strategy defines first zone 630E where vehicle 100E should begin to attempt a first lane change maneuver into center lane 604E, and a second zone 632E where vehicle should begin to attempt a second lane change maneuver into right lane 606E. When vehicle 100E reaches first or second zone 630E, 632E, computer 170E directs vehicle 100E to make a lane change maneuver as soon as a safe path is available, which could include decreasing or increasing the speed of vehicle 100E to put it in a position where a safe path is available.”, here the time point information 
and information about a distance from the current lane to a changed lane (Para [0282], “The lane selection strategy defines first zone 630E where vehicle 100E should begin to attempt a first lane change maneuver into center lane 604E, and a second zone 632E where vehicle should begin to attempt a second lane change maneuver into right lane 606E. When vehicle 100E reaches first or second zone 630E, 632E, computer 170E directs vehicle 100E to make a lane change maneuver as soon as a safe path is available, which could include decreasing or increasing the speed of vehicle 100E to put it in a position where a safe path is available.”, here the zones are defining a distance from the current lane position to the desired change into the next lane).
Regarding claim 10, the combination of Hazelton and Tanimoto teach the apparatus as discussed above in claim 8, Hazelton further teaches
wherein the processor is configured to output the first route information, the first lane change time point information and the second lane change time point information (Para [0268], “Computer 170E receives data from external sensor system 110E and calculates the movements of the vehicle 100E needed to safely execute each step of the routing strategy. Vehicle 100E can operate in a fully autonomous mode by giving instructions to control systems 140E or can operate in a semi-autonomous mode in which instructions are given to control systems 140E only in emergency situations.”
Regarding claim 17, Hazelton teaches a method of managing a driving lane of a vehicle discussed above in claim 16, Hazelton further teaches
wherein the generating of the first route information includes: generating the first route information based on a navigation route and a precise map (Para [0282], “Computer 170E receives data from geographic positioning system 150E and navigational database 160E to determine a routing strategy for driving the vehicle 100E from its current location to a selected destination 610E. Computer 170E determines a lane-selection strategy based on the number of lanes 602E, 604E, 606E on highway 600E, the distance to destination 610E, and the speed of vehicle 100E.”, here the precise map is being interpreted as a navigational database in conjunction with a geographic positing system and the generating of a first route in the form of an initial lane selection strategy)
however Hazelton does not teach storing route link information in increasing order of links based on the current location.
Tanimoto teaches 
generating the first route information while storing route link information in increasing order of links based on the currently located lane of the host vehicle (Col 1, lines 60-66, ”According to the present invention, the above mentioned objects can be attained by a method of route searching comprising the steps of: (1) producing map information by storing link information, including the nodes on both ends of a link, the link length, the speed limit in the link, and the functional class of the link”, here the system is storing route link information)(Col 2, lines 7-13, “According to the present invention, the above mentioned objects can be attained by a method of route searching further comprising the steps of: (1) performing a route search from the starting point towards the destination by using links of the same functional class as the functional class of the link to which the start point belongs until a higher class link is reached”, here the route generation is being performed in increasing order of links)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the route searching method using increasing order of links taught in Tanimoto in the autonomous vehicle lane selection strategy taught in Hazelton in order to reduce the amount of time it takes to search for a route (Tanimoto, Col 1, lines 49-60, “Another object of the present invention is to make it possible to search for a close to optimal route to a destination in a short time”)
Regarding claim 18, claim 18 is similar in scope to claim 6 and is therefore rejected under a similar rationale.
Regarding claim 19, Hazelton teaches the method as discussed above in claim 14, Hazelton further teaches
wherein the generating of the second route information includes: searching for a lane included in a navigation route among lanes closest to the current lane (Para [0269], “Computer 170E uses speed information from internal sensor system 120E to calculate a safe following distance 260E from other-vehicle 220E. In the example of FIG. 2E, the routing strategy calculated by computer 170E requires vehicle 100E to exit the highway 200E at ramp 270E. In preparation for exiting the highway 200E, computer 170E calculates a travel path 280E for vehicle 100E to move from the left lane 202E to the right lane 206E while avoiding the other-vehicles 220E, 230E, and 240E and their respective blind spots 222E, 232E and 242E.”, here the routing strategy calculated by the computer is interpreted to include searching for lanes closest 
 to generate first lane change time point information (Para [0282], “The lane selection strategy defines first zone 630E where vehicle 100E should begin to attempt a first lane change maneuver into center lane 604E, and a second zone 632E where vehicle should begin to attempt a second lane change maneuver into right lane 606E. When vehicle 100E reaches first or second zone 630E, 632E, computer 170E directs vehicle 100E to make a lane change maneuver as soon as a safe path is available, which could include decreasing or increasing the speed of vehicle 100E to put it in a position where a safe path is available.”, here the system is defining a zone in which a lane change is desired this zone can be calculated by distance or by using the speed of the vehicle and distance from the zone a time point could be given to begin initiating a lane change maneuver).
where the host vehicle deviates from the navigation route to the current location of the host vehicle (Para [0282], “If vehicle passes through a zone 630E, 632E without being able to successfully make a lane change maneuver, vehicle 100E will continue to attempt a lane change maneuver until it is no longer possible to reach destination 610E at which point the computer 170E will calculate a revised routing strategy for vehicle 100E.”, here Hazelton is teaching re-calculating a routing strategy based on point where the vehicle has deviated from the initial route)
to generate second lane change time point information (Para [0282], “The lane selection strategy defines first zone 630E where vehicle 100E should begin to attempt a first lane change maneuver into center lane 604E, and a second zone 632E where vehicle should begin to attempt a second lane change maneuver into right lane 606E. When vehicle 100E reaches first or second zone 630E, 632E, computer 170E directs vehicle 100E to make a lane change maneuver as soon as a safe path is available, which could include decreasing or increasing the speed of vehicle 100E to put it in a position where a safe path is available.”, here the system is defining a zone in which a lane change is desired this zone can be calculated by distance or by using the speed of the vehicle and distance from the zone a time point could be given to begin initiating a lane change maneuver)
 based on a point where the route connection is disconnected (Para [0282], “If vehicle passes through a zone 630E, 632E without being able to successfully make a lane change maneuver, vehicle 100E will continue to attempt a lane change maneuver until it is no longer possible to reach destination 610E at which point the computer 170E will calculate a revised routing strategy for vehicle 100E.”, here the system is configured to search for a new connection point by calculating a revised routing strategy based on the point where the route was disconnected.
however Hazelton does not teach searching for a route connection point inversely on a current route.
Tanimoto teaches
searching for a route connection from a point (Col 2, lines 13-17, “performing a similar route search from the destination towards the starting point by using links of the same functional class as the functional class of the link to which the destination belongs until a higher class link is reached”, here the route connection point is interpreted as being a link)
“performing a similar route search from the destination towards the starting point by using links of the same functional class as the functional class of the link to which the destination belongs until a higher class link is reached”, here the route connection point is being search for in an inverse manner which is interpreted as being from a future point to the current location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the inverse route searching method taught in Tanimoto in the autonomous vehicle lane selection strategy taught in Hazelton in order to reduce the amount of time it takes to search for a route (Tanimoto, Col 1, lines 49-60, “Another object of the present invention is to make it possible to search for a close to optimal route to a destination in a short time”).
Regarding claim 20, claim 20 is similar in scope to claim 10 and is therefore rejected under a similar rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GEORGE FEES/             Examiner, Art Unit 3662                          


/ANISS CHAD/             Supervisory Patent Examiner, Art Unit 3662